                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

ANTHONY MINES, individually and on    )
behalf of others similarly situated,  )
                                      )
                          Plaintiff,  )
                                      )
                       v.             )                    1:17-cv-04746-RLY-DLP
                                      )
GALAXY INTERNATIONAL                  )
PURCHASING, LLC, a Nevada limited     )
liability company, and                )
GLOBAL CREDIT & COLLECTION CORP. )
a Delaware corporation,               )
                                      )
                          Defendants. )


       ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
                       RECOMMENDATION
       On December 27, 2007, Plaintiff, Anthony Mines, individually and on behalf of

other similarly situated, filed a Class Action Complaint against the Defendants, Galaxy

International Purchasing, LLC and Global Credit & Collection Corporation, alleging that

they failed to identify the current creditor of his debt and the putative class members’

debts in violation of the Fair Debt Collection Practices Act. On April 5, 2018,

Defendants filed a Motion to Compel Arbitration and Stay Case. The court referred the

matter to the Magistrate Judge, who issued her Report and Recommendation. The

Magistrate Judge recommended that the court grant Defendants’ motion. Neither party

objects. “If no objection or only partial objection is made, the district court judge

reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d

734, 739 (7th Cir. 1999). The court has reviewed the Magistrate Judge’s Report and
                                              1
Recommendation and finds no clear error. Accordingly, the court ADOPTS the

Magistrate Judge’s Report and Recommendation (Filing No. 49) and GRANTS

Defendants’ Motion to Compel and Stay Case (Filing No. 26). This action is STAYED

pending completion of the arbitration pursuant to the terms of the Arbitration Provision at

issue.



SO ORDERED this 22nd day of March 2019.




Distributed Electronically to Registered Counsel of Record.




                                            2
